1
2
3
                                       NOTE: CHANGES MADE BY THE COURT
4
                                                                            JS-6
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
12   MOSHE LEICHNER,                                 No. 13-CV-02317 JFW (SSx)
13               Plaintiff,
                                                     ORDER
14                      v.
15   UNITED STATES, et al.
16               Defendants.
17
18         The Court dismisses this action without prejudice subject to either party reopening
19   the action on or before Mach 13, 2020. The Court will retain jurisdiction for the sole
20   purpose of enforcing the settlement until Mach 13, 2020. Thereafter, absent further
21   order of the Court, the dismissal of this action will be with prejudice. All dates in this
22   action, including the trial date are vacated.
23
24         IT IS SO ORDERED.
25   Date: February 11, 2020                 _____________________________
26                                           Honorable John F. Walter
                                             United States District Judge
27
28
